 

The Chef’s Warehouse 8-K [chef-8k_120314.htm]

Exhibit 10.1

 

EXECUTION COPY

AMENDMENT NO. 3

Dated as of December 3, 2014

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of December 3, 2014 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the Required Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement; and

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.

Amendments to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:

(a)

The definition of “Fixed Charge Coverage Ratio” appearing in Section 1.01 of the
Credit Agreement is amended to delete the reference to “minus the unfinanced
portion of Capital Expenditures” appearing in clause (a) thereof.

(b)

Section 1.01 of the Credit Agreement is amended to add the following new
definitions thereto in the appropriate alphabetical order:





 

 

“Specified Las Vegas Property” means the 11.25 gross acres of raw land located
between Hinson Street and Sobb Avenue just west of Post Road (APN:
162-31-701-019, 020, 021, 022, 023, 028, 029, 030 & 031) within the County of
Clark, State of Nevada 89113.

 

“Specified Las Vegas Transaction” means the sale-leaseback transaction, to be
consummated on or prior to December 31, 2015, pursuant to which CW LV Real
Estate conveys the Specified Las Vegas Property to any Person and thereafter
rents or leases the Specified Las Vegas Property from such Person, in each case,
on an arm’s-length basis.

 

(c)

Section 6.01(l) of the Credit Agreement is amended to add the phrase “prior to
the consummation of the Specified Las Vegas Transaction,” at the beginning
thereof.

(d)

Section 6.02(p) of the Credit Agreement is amended to add the phrase “prior to
the consummation of the Specified Las Vegas Transaction,” at the beginning
thereof.

(e)

Section 6.05(h) of the Credit Agreement is amended to replace the figure
“$1,000,000” set forth in the proviso therein with the figure “$5,000,000”.

(f)

Section 6.06 of the Credit Agreement is amended and restated to read as follows:

Sale and Leaseback Transactions. No Loan Party will, nor will it permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrowers or any Subsidiary that
is (a) approved by Required Lenders, made for cash consideration in an amount
not less than the fair value of such fixed or capital asset and consummated
within ninety (90) days after the Borrowers or such Subsidiary acquire or
complete the construction of such fixed or capital asset or (b) made pursuant to
the Specified Las Vegas Transaction.

(g)

Section 6.13(a) of the Credit Agreement is amended and restated to read as
follows:

(a)

Fixed Charge Coverage Ratio. The Loan Parties will not permit the Fixed Charge
Coverage Ratio, determined for any period of four (4) consecutive Fiscal
Quarters ending on any date during any period set forth below, to be less than
the ratio set forth below opposite such period:

Period Ratio Restatement Effective Date through June 30, 2014 1.15:1:00 December
31, 2014 through December 31, 2015 1.50:1:00 March 31, 2016 and thereafter
1.75:1.00

 

(h)

Section 6.13(b) of the Credit Agreement is amended to (i) replace the date
“December 31, 2014” set forth therein with the date “June 30, 2015” and (ii)
replace the date “March 31, 2015” set forth therein with the date “September 30,
2015”.

2

 

 

(i)

Section 6.13 of the Credit Agreement is amended to (x) re-designate clause (c)
thereof as clause (d) thereof and (y) insert the following as new clause (c)
thereof:

(c)

Capital Expenditures. (i) The Loan Parties will not, nor will they permit any
Subsidiary to, incur or make any Capital Expenditures in the aggregate during
any Fiscal Year set forth below in an amount exceeding the amount set forth
opposite such Fiscal Year:

Fiscal Year Maximum Capital Expenditures 2015 $15,000,000 2016 and thereafter
$10,000,000    

(ii) The amount of any Capital Expenditures permitted to be made in respect of
any Fiscal Year shall be increased by the unused amount of Capital Expenditures
that were permitted to be made during the immediately preceding Fiscal Year
pursuant to Section 6.13(c)(i), without giving effect to any carryover amount.
Capital Expenditures in any Fiscal Year shall be deemed to use first, the amount
for such Fiscal Year set forth in Section 6.13(c)(i) and, second, any amount
carried forward to such Fiscal Year pursuant to this Section 6.13(c)(ii).

2.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that (i) the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders, and the Administrative Agent, (ii) the Administrative Agent shall have
received counterparts of the Consent and Reaffirmation attached as Exhibit A
hereto duly executed by the Loan Guarantors, (iii) the Administrative Agent
shall have received from the Borrowers, on behalf of each Lender signatory
hereto that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an upfront fee in
an amount equal to 0.20% of the sum of (x) such Lender’s Revolving Commitment
immediately prior to the effectiveness of this Amendment plus (y) the aggregate
principal amount of such Lender’s Term Loans outstanding immediately prior to
the effectiveness of this Amendment, (iv) the Administrative Agent shall have
received an executed and effective amendment to the Prudential Note Agreement,
which amendment shall be substantially in the form set forth on Exhibit B
hereto, and (v) the Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced in an invoice dated on or prior to
the date hereof, reasonable documented out-of-pocket fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.

3.

Representations and Warranties of the Borrowers. Each Borrower hereby represents
and warrants as follows:

(a)

This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)

As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).



3

 

 

4.

Reference to and Effect on the Credit Agreement.

(a)

Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b)

Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)

This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.

5.

Release of Claims.

(a)

Each of the Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Administrative Agent, the
Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

6.

Each of the Loan Parties understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

7.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

8.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose. 

4

 

 

9.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

5

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

    DAIRYLAND USA CORPORATION                   By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                     THE CHEFS’
WAREHOUSE MID-ATLANTIC, LLC                     By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                     BEL CANTO
FOODS, LLC                     By:  /s/ John D. Austin     Name:  John D. Austin
    Title: Chief Financial Officer                     THE CHEFS’ WAREHOUSE WEST
COAST, LLC                     By: /s/ John D. Austin     Name:  John D. Austin
    Title: Chief Financial Officer                     THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC                     By: /s/ John D. Austin     Name:  John D.
Austin     Title: Chief Financial Officer        

 

 



Signature Page to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 



 

                    JPMORGAN CHASE BANK, N.A.,     individually as a Lender, as
the Swingline Lender, as the Issuing Bank, as Administrative Agent and as
Collateral Agent                     By: /s/ Diane Bredehoft     Name: Diane
Bredehoft     Title: Authorized Officer        



 

 



Signature Page to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al





 

 

 



                    GE CAPITAL BANK, formerly known as    

GE CAPITAL FINANCIAL INC.,

as a Lender

                    By: /s/ Woodrow Broaders Jr.     Name: Woodrow Broaders Jr.
    Title: Duly Authorized Signatory        



 



Signature Page to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 







 

 

 



                    WELLS FARGO BANK, NATIONAL ASSOCIATION    

as a Lender

                    By: /s/ Thomas Pizzo     Name: Thomas Pizzo     Title:
Senior Vice President        

 

 



Signature Page to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

                    BMO HARRIS FINANCING, INC.,    

as a Lender

                    By: /s/ Joan Spiotto Murphy     Name: Joan Spiotto Murphy  
  Title: Vice President        





 



Signature Page to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 

 



                    BRANCH BANKING AND TRUST COMPANY,    

as a Lender

                    By: /s/ Kenneth M. Blackwell     Name: Kenneth M. Blackwell
    Title: Senior Vice President        



 



Signature Page to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 3 to Amended and Restated Credit Agreement is dated as of November
4, 2014 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated December 3, 2014

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

    DAIRYLAND USA CORPORATION                   By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                     THE CHEFS’
WAREHOUSE MID-ATLANTIC, LLC                     By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                   BEL CANTO
FOODS, LLC                     By: /s/ John D. Austin     Name: John D. Austin  
  Title: Chief Financial Officer                     THE CHEFS’ WAREHOUSE WEST
COAST, LLC                     By: /s/ John D. Austin     Name: John D. Austin  
  Title: Chief Financial Officer                     THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC                     By: /s/ John D. Austin     Name: John D. Austin
    Title: Chief Financial Officer        



 



Signature Page to Consent and Reaffirmation to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

    THE CHEFS’ WAREHOUSE, INC.                   By: /s/ John D. Austin    
Name: John D. Austin     Title: Chief Financial Officer                    
CHEFS’ WAREHOUSE PARENT, LLC                     By: /s/ John D. Austin    
Name: John D. Austin     Title: Chief Financial Officer                    
MICHAEL’S FINER MEATS, LLC                     By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                     MICHAEL’S
FINER MEATS HOLDINGS, LLC                     By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                     THE CHEFS’
WAREHOUSE MIDWEST, LLC                     By: /s/ John D. Austin     Name: John
D. Austin     Title: Chief Financial Officer                     THE CHEFS’
WAREHOUSE PASTRY DIVISION, INC.                     By: /s/ John D. Austin    
Name: John D. Austin     Title: Chief Financial Officer



 

 



Signature Page to Consent and Reaffirmation to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



    QZ ACQUISITION (USA), INC.                   By: /s/ John D. Austin    
Name: John D. Austin     Title: Chief Financial Officer                    
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.                     By: /s/ John
D. Austin     Name: John D. Austin     Title: Chief Financial Officer          
          QZINA SPECIALTY FOODS, INC., a Florida corporation                    
By: /s/ John D. Austin     Name: John D. Austin     Title: Chief Financial
Officer                     QZINA SPECIALTY FOODS, INC., a Washington
corporation                     By: /s/ John D. Austin     Name: John D. Austin
    Title: Chief Financial Officer                     QZINA SPECIALTY FOODS
(AMBASSADOR), INC.                     By: /s/ John D. Austin     Name: John D.
Austin     Title: Chief Financial Officer                     CW LV REAL ESTATE
LLC                     By: /s/ John D. Austin     Name: John D. Austin    
Title: Chief Financial Officer



 



 

Signature Page to Consent and Reaffirmation to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 

    ALLEN BROTHERS 1893, LLC                   By: /s/ John D. Austin     Name:
John D. Austin     Title: Chief Financial Officer                     THE GREAT
STEAKHOUSE STEAKS, LLC                     By: /s/ John D. Austin     Name: John
D. Austin     Title: Chief Financial Officer                



 



Signature Page to Consent and Reaffirmation to Amendment No. 3 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

EXHIBIT B

FORM OF AMENDMENT TO

PRUDENTIAL NOTE AGREEMENT

 

[Attached]

 

 

 

